Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/054,780 filed on 11/12/2020.   Claims 1-9 are pending in the application.

Specification
	2. The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is
suggested: automatically selecting power supplied outside from engine or battery of electric vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.  Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
electric vehicle” and “a vehicle outside” it is not clear to witch of these terms the term “a vehicle” related to (emphasis added.).
Claims dependent from subject referenced claims inherit the same rejection under this code section.

Claim Rejections - 35 USC § 103
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as unpatentable by Frank et al. (U.S. Patent 9,505,311).  
6.  As to claims 1 and 9 Frank discloses:
Claim 1 An electric vehicle that is able to supply electric power to a vehicle outside (a vehicle 100  comprises an inverter 130 connected with a high power AC power line 132 that is external to the vehicle, as may be desired for power utility repair vehicles or the like - Abstract; col.4, ll.46-55; Figs.1A-1B), the electric vehicle comprising:
an electric power generation part (motor-generator 112/116 – col.4, ll.26-39; Figs.1A-1B);
an electric power storage part (a battery/pack system 126 - col.4, ll.46-55; Figs.1A-1B); and
a control part (a controller 102 - col.4, ll.26-45; Figs.1A-1B) that performs control such that electric power supplied from the electric power generation part or electric power supplied from the electric power storage part is automatically selected on a vehicle side in response to (as best understood, the vehicle/controller may receive indication and/or signals regarding load demand on the grid e.g., where the vehicle has connected to the grid; these signals/indications may be from on-board power sensors, sampling load demands or may be supplied by the grid itself e.g., in the form of metadata or the like; these signals may dynamically change over time to indicate (or otherwise correlate) whether and/or how much power is needed to be supplied to the power line/grid, whether there is a transient power demand of the power line/grid that may be supplied either by the batteries or the prime mover/IC engine, using motor-generator 112/116, (e.g., depending on efficiency considerations of the prime mover and/or batteries - col.4, ll.56-58; col.7, ll.3-54; Figs.1A-1B, 6) information obtained from an electric power supply target apparatus located outside (to determine in which state the electric vehicle operates, electric vehicle may be able to receive signal indications from the grid; in one aspect, the electric vehicle may be able to employ power sensors (not shown) that sample and/or monitor the level of power and an electric power supply to the electric power supply target apparatus is performed (col.2, ll.28-42; col.4, ll.56-58; col.7, ll.30-67; col.8, ll.1-24; Fig.6).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Frank does not explicitly describe that information obtained from an electric power supply target apparatus at the vehicle outside.
However, Frank in col.6, ll.39-48 describes that the electric vehicle receives signal indicating the level of power demanded on the grid and the quality of that power on the grid, and such information may be transmitted to the electric vehicle. Frank also describers in col.4, ll.46-55 that the electric vehicle may supply power to other vehicles.  It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Frank’s invention by obtaining information from an 
7. Claim 9 describe similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
8.  As to claims 2-3 and 5-6 Frank recites:
Claim 2 The electric vehicle, wherein the electric power generation part is an engine, and the electric power storage part is a battery (col.4, ll.26-39; col.4, ll.46-55; Figs.1A-1B);
Claim 3 The electric vehicle, wherein the control part selects an electric power supply from the electric power storage part in a case where the electric power supply target apparatus is other than a movable electric power converter (col.4, ll.56-58; col.7, ll.3-54; Figs.1A-1B, 6);
Claim 5 The electric vehicle, wherein the control part selects an electric power supply from the electric power storage part in a case where an electric supply is performed at a place where idling is regulated based on information obtained from the electric power supply target apparatus or position information of the electric vehicle (col.4, ll.56-58; col.6, ll.39-48; col.7, ll.3-54; Figs.1A-1B, 6);
Claim 6 The electric vehicle, wherein the control part selects an electric power supply of electric power generation by an engine which is the electric power generation part in a case where the electric power supply target apparatus is a movable electric power converter (col.4, ll.50-55; col.7, ll.50-67; col.8, ll.1-24.

With respect to claims 4 and 7-8 Frank does not explicitly describe the electric vehicle, wherein the control part selects an electric power supply from the electric power storage part in a case where the electric power supply target apparatus is provided in a home, and wherein the control part automatically switches to an electric power supply by a battery in a case where a remaining gasoline amount becomes a predetermined remaining amount.
As to claims 4 and 7-8 Maeda in combination with Frank discloses:
Claim 4 The electric vehicle, wherein the control part selects an electric power supply from the electric power storage part in a case where the electric power supply target apparatus is provided in a home (Abstract; col.5, ll.30-38; Fig.2);
Claim 7 The electric vehicle, wherein the control part switches to an electric power supply by a battery which is the electric power storage part and continues an electric supply in a case where electric power generation fails during an electric supply of electric power generation by an engine which is the electric power generation part (col.2, ll.23-26; col.2, ll.58-67; col.4, ll.22-24; col.6, ll.48-50);
Claim 8 The electric vehicle, wherein the control part automatically switches an electric power supply by electric power generation of an engine which is the electric power generation part to an electric power supply by a battery which is the electric power storage part and performs an electric supply in a case where a remaining gasoline amount becomes a predetermined remaining amount (col.2, ll.23-26; col.2, ll.45-48; col.2, ll.58-67; col.4, ll.16-24; col.6, ll.65-67; col.7, ll.1-6; col.9, ll.1-5; col.24, ll.35-47; col.25, ll.1-28).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Maeda’s teaching regarding the electric vehicle, wherein the control part selects an electric power supply from the electric power storage part in a case where the electric power supply target apparatus is provided in a home, and wherein the control part automatically switches to an electric power supply by a battery in a case where a remaining gasoline amount becomes a predetermined remaining amount to modify Frank’s invention by automatically selecting a second feed mode  in which electric power of the electric storage device is supplied to the electric load when the engine’s remaining level of the fuel becomes the lower limit (col.2, ll.23-26 col.25, ll.1-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851